 

 

[image_002.jpg]

Investor Presentation Club Fortune Casino Acquisition June 9, 2015 The Gold
Standard in Gaming Exhibit 10.1

 

 

[image_003.jpg]

(Cautionary Statements Under the Private Securities Litigation Reform Act of
1995) • Certain information contained herein as well as information included in
oral statements made or to be made by us or our representatives contains or may
contain forward - looking statements within the meaning of Section 27A of the
Securities Act of 1933, as amended, and Section 21E of the Securities Exchange
Act of 1934, as amended. These statements can be identified by the fact that
they do not relate strictly to historical or current facts. Statements that
include the words “may,” “could, ” “ should,” “would,” “believe,” “expect,”
“anticipate,” “estimate,” “intend,” “plan,” or other words or expressions of
similar meaning, m ay identify forward - looking statements. We have based these
forward - looking statements on our current expectations about future events.
Forward - looking statements include statements that reflect management’s
beliefs, plans, objectives, goals, expectations, anticipations, intentions with
respect to the financial condition, results of operations, future performance
and the business of us, including statements relating to our business strategy
and our current and future development plans. These statements may als o involve
other factors which are detailed in the “Risk Factors” and other sections of our
Annual Report on Form 10 - K for the year ended April 30, 2014 and other filings
with the Securities and Exchange Commission. • Although we believe that the
assumptions underlying these forward - looking statements are reasonable, any or
all of the forward - looking statements that are made may prove to be incorrect.
This may occur as a result of inaccurate assumptions or as a consequence of
known or unknown risks and uncertainties. Many factors discussed herein will be
important in determining our future performance. Consequently, actual results
may differ materially from those that might be anticipated from forward -
looking statements. In light of these and other uncertainties, you should not
regard a forward - looking statement in this presentation as a representation by
us that our plans and objectives will be achieved, and you should not place
undue reliance on such forward - looking statements. • We undertake no
obligation to publicly update or revise any forward - looking statements,
whether as a result of new information, future events or otherwise. Any further
disclosures made on related subjects in our subsequent reports filed with the
Securit ies and Exchange Commission should be consulted. Safe Harbor

 

 

[image_004.jpg]

Club Fortune Casino Acquisition On May 22, 2015 the Company announced the
signing of a definitive agreement to acquire the Club Fortune Casino in
Henderson, Nevada for $14.2 million in cash and 1.2 million shares of the
Company's common stock, exclusive of working capital adjustments. Closing is
subject to customary licensing requirements. The following presentation provides
an overview of the transaction, including preliminary pro forma forecasts.

 

 

[image_005.jpg]



 

 

[image_006.jpg]

Club Fortune (CF) Transaction Overview • Located in Henderson, NV • 35,000
square foot Building • 8 Acre Land Parcel • $2.4 million in Adjusted EBITDA •
Financed by Mutual of Omaha Bank • 25,000 square foot Casino Floor • 550 Slot
Machines and 12 Table Games • Full Service Restaurant and a Snack Bar • Two Bars
and an Entertainment Lounge • Gift Shop and Sports Book

 

 

[image_007.jpg]

CF Acquisition Pro Forma Forecasts Assumptions • Transaction closes by Jan. 1,
2016 • Borrow $15,000,000 at close • Issue 1,200,000 Shares at close • Effective
Interest Rate 5.5% • Fiscal 2016, 4 Months of Operations • Conservative 3%
EBITDA Growth • No Income Tax Payments in FY’16 or FY’17 • Free Cash Flow to
Reduce Debt

 

 

[image_008.jpg]

Combined Pro Forma Balance Sheet Forecast at Closing (000) Cash 11,000 Current
Assets 4,000 Long Term Assets 45,000 Total Assets 60,000 Current Liab. 5,000
Long Term Debt 22,000 Equity 33,000 Total Liab. & Equity 60,000

 

 

[image_009.jpg]

(000) No Required Debt Payments until March 2016 No Income Tax Payments until
2017 Combined Pro Forma Income Statement Forecast FY’16 FY‘17 EBITDA 6,500 8,200
Depr. & Amort. 2,550 3,050 Net Interest 600 1,000 Income Tax 1,150 1,400 Net
Income 2,200 2,750 E.P.S. $0.13 $0.16 Shares Outstanding 16,835 17,629

 

 

[image_010.jpg]

Combined Pro Forma Cash Flow Forecast (000) FY’16 FY‘17 EBITDA 6,500 8,200 Net
Interest 600 1,000 Capital Expenditures 800 1,200 Income Tax - 0 - - 0 - Cash
Available for Debt Repayment 5,100 6,000

 

 

[image_011.jpg]

Combined Pro Forma Forecast Fiscal Years Ending April 30 (000) Adjusted EBITDA 0
3,000 6,000 9,000 12,000 15,000 18,000 '16 '17 '18 '19 Long Term Debt 4,000
5,000 6,000 7,000 8,000 9,000 '16 '17 '18 ,19

 

 

[image_012.jpg]

Combined Pro Forma Forecast Fiscal Years Ending April 30 Net Income (000) 0.00
0.05 0.10 0.15 0.20 0.25 '16 '17 '18 '19 Earnings per Share 0 1,000 2,000 3,000
4,000 '16 '17 '18 '19

 

 

[image_013.jpg]



 

